Citation Nr: 1431628	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-38 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the above claim.  

The Veteran testified at a Videoconference hearing before the undersigned Acting Veterans Law Judge in November 2012.  A transcript of the hearing was prepared and associated with the claims file.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  A review of the documents in such file reveals that there are additional VA treatment records related to the Veteran's claim on appeal.  These records have been reviewed and considered by the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claim of entitlement to a TDIU.

The Veteran claims that his service-connected disabilities have rendered him unemployable.  VA regulations provide for a TDIU rating when the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

The Veteran is service connected for posttraumatic stress disorder (PTSD) and assigned a 70 percent disability rating; ischemic heart disease and assigned a 30 percent rating; and diabetes mellitus with erectile dysfunction (ED) and assigned a 20 percent disability rating.  The Veteran's combined disability rating has been 80 percent as of September 14, 2009.  Accordingly, the Veteran has at least one disability that is ratable at 40 percent or more (PTSD) and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent, and, thus, the percentage criteria of 38 C.F.R. § 4.16(a) is met.  

The remaining question therefore is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The Veteran was afforded a VA examination in January 2011.  With respect to his PTSD, the examiner noted that he had moderate symptoms and functional impairment.  The Veteran was noted to be employable from a mental health perspective.  However, the examiner failed to specifically discuss the degree of occupational impairment attributable to the Veteran's service-connected PTSD.

Additionally, at the November 2012 hearing, the Veteran reported that he had last worked in April 2001 for the Southern Railroad Company.  He said he was unable to work due to his knees (non-service-connected) and heart medication.  He reported that he was a volunteer driver for the Disable American Veterans, which was recommended by his mental health care provider.  He stated that he may have to give up his driving job because he had to go to the bathroom often.  He was unsure if this was a side effect of his heart medication.  He was on medications for PTSD, diabetes, and his heart condition.  He stated that he was seen by a mental health care provider every six months.  Further, he stated that he was told that he was unemployable by his counselor in Logan, but it was not on the record.  

It is unclear to the Board whether the Veteran's multiple service-connected disabilities have rendered him unemployable.  As the Veteran has not yet undergone a VA examination with respect to his TDIU claim discussing all of his service-connected disabilities, the Board finds that, on remand, he should be afforded a VA examination and opinion to ascertain the impact of his service-connected disabilities on his employability.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).

Lastly, the Board finds that a remand is also necessary to obtain any outstanding VA treatment records.  The claims file contains VA treatment records through July 2011.  At the November 2012 hearing, the Veteran reported that he was receiving ongoing treatment at the Huntington VA Hospital and at the Logan Vet Center.  As these treatment records dated after July 2011 may contain information pertinent to his claim, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain all outstanding VA treatment records dated from July 2011 to the present, to include the Huntington VA Hospital and at the Logan Vet Center.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

2) The Veteran should be scheduled for a VA examination to evaluate the impact of his service-connected disabilities on his employability.  The claims folder and a copy of this remand must be reviewed by the examiner in conjunction with the examination and the review should be noted in the examination report.  

The examiner should discuss the degree of occupational impairment attributable to the Veteran's service-connected PTSD, ischemic heart disease, and diabetes mellitus with ED.  In particular, the examiner should describe what types of employment activities would be limited because of the service-connected disabilities, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent.  Additionally, the examiner should discuss the impairment caused by the medications prescribed to the Veteran for his service-connected disabilities. Separate examinations for the various service-connected disabilities may be performed, but at least one qualified examiner must assess the combined impairment imposed by all service-connected disabilities.

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim.  The AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



